Citation Nr: 0715699	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.

2.  Entitlement to service connection for depression claimed 
as secondary to a service-connected back disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Cleveland, Ohio, which denied the petition to reopen a 
claim for service connection for a back disability, the claim 
for service connection for depression, and TDIU. 

The veteran testified before Decision Review Officers at July 
2004 and July 2006 hearings at the RO.  Transcripts have been 
associated with the file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has not 
waived RO consideration of that evidence.  The evidence, 
however, is duplicative of evidence already considered by the 
RO.  The Board may consider the appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  By a December 1979 RO decision, service connection for a 
back disability was denied; the veteran was properly notified 
and given his appellate rights and he did not appeal. 

2.  Evidence received since the December 1979 RO decision is 
new to the claims file but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether a back disability was incurred in or aggravated by 
service, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The preponderance of the evidence is against a causal 
link between the veteran's current depression and service, 
and he has no service-connected disabilities to which his 
depression might be secondary.

4.  The veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The December 1979 rating decision, denying the claim of 
service connection for a back disability, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a back 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Depression was not incurred in or aggravated by service, 
and it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

4.  Entitlement to TDIU is precluded as a matter of law.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
The Board will address VA's obligations on the petition to 
reopen and the claim for service connection before turning to 
the claim for TDIU.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions on the petition to reopen and service 
connection claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., slip op. at 17.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The September 2003 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

The case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requires that, prior to the adjudication of petitions to 
reopen service connection claims, the veteran be given notice 
of the elements of service connection, the elements of new 
and material evidence, and the reasons for the prior denial.  
The reasons for the prior denial were not provided in the 
September 2003 letter.  The veteran did receive such notice 
in the April 2004 rating decision and the August 2004 
Statement of the Case.  The veteran offered specific argument 
that his back disability had worsened at his July 2006 
Decision Review Officer hearing.  The Board finds that the 
veteran had actual notice on the grounds of the prior denial 
as of his July 2006 DRO hearing.  The claim was subsequently 
readjudicated in October 2006.  The Board concludes that the 
error in notice timing was harmless.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

On the petition to reopen the claim for a back disability, VA 
examinations are not provided under VA's duty to assist in 
petitions to reopen.  See 38 C.F.R. § 3.159(c).  As discussed 
below, the Board concludes that no new and material evidence 
has been submitted.  No examination is necessary.  Id.  

On the claim for service connection for depression, no VA 
examination was provided.  As discussed below, there is no 
evidence that the disability was incurred in or aggravated by 
service.  In addition, the veteran does not have any other 
service connected disabilities.  As a result, a VA 
examination would be useless in establishing any of the 
elements of any theory of service connection on this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the petition to reopen or the claim for 
service connection, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On the claim for TDIU, the Board believes that the 
disposition of this claim is based upon the operation of law. 
 As discussed below, the veteran does not have service 
connected disabilities under the law to be eligible for a 
TDIU.  The U. S. Court of Appeals for Veterans Claims (Court) 
has held that the VCAA has no effect on an appeal where the 
law is dispositive of the matter.  See Manning v. Principi, 
16 Vet. App. 534 (2002).  Service connected disabilities are 
an absolute prerequisite to the grant of a TDIU.  See 
38 C.F.R. §§ 3.340, 4.16.  No amount of notice or assistance 
can alter the result for this issue.  

II. Petition to Reopen the Back Disability Claim

The veteran brought a claim for service connection for a back 
disability upon his discharge from service in 1979.  The 
claim was denied in a December 1979 rating decision, because 
the back disability was shown to have pre-existed service and 
was not aggravated by service.  The veteran was notified in 
January 1980 of the adverse decision and of his appellate 
rights; he did not appeal.  The December 1979 decision is 
final.  38 U.S.C.A. § 7104.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Since the 1979 decision, the veteran has submitted numerous 
private medical records (some of which relate to a claim for 
Social Security Administration benefits), dated from 2000 and 
later, as well as VA treatment records concerning the 
progress of his back disability.  While the Board sympathizes 
with the severity of the current disability, none of these 
records give any opinion regarding the etiology of the 
veteran's back disability to include whether his back 
disability was worsened by service.  While the Board concedes 
that these records are new to the file, they are not material 
and do not raise a reasonable possibility of substantiating 
the claim.  

The veteran has also submitted several copies of his AF-356, 
a service form which records the findings of the Physical 
Evaluation Board that recommended his discharge.  This form 
has been in the veteran's file since the time of his original 
claim in 1979.  Accordingly, it cannot constitute "new" 
evidence but in fact is duplicative.  Further, the form is 
not material evidence.  The form is not supportive of his 
claim as it reflects the finding that his back disability 
existed prior to service and was not aggravated therein.  
Although the form reflects that the back disability was 10 
percent disabling at the time of his discharge, this is not a 
recommendation that the veteran be service-connected and 
compensated.  Rather, the rating merely reflects the extent 
of his disability, and the critical issue before the Board is 
etiology. 

Evidence received since the 1979 RO decision includes the 
veteran's hearing testimony in July 2004 and July 2006, which 
is to the effect that he injured and aggravated his back 
condition in service.  This testimony is largely duplicative 
of evidence previously considered and does not constitute new 
and material evidence.    

As there is no evidence which is both new and pertains to the 
reason for the prior denial, the Board finds that new and 
material evidence has not been submitted.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection for Depression

The veteran contends that he has depression as a result of 
his back disability which should be service-connected.  His 
claim will be considered on a direct and secondary basis to 
accord him every possible consideration.  For the reasons 
which follow, the Board concludes that service connection on 
direct and secondary bases is not warranted.

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The veteran's service medical records 
are silent for any psychiatric problems and he does not 
contend otherwise.  The Board finds that his depression was 
not incurred in service.  Notably, depression first 
manifested many years after service discharge. 

Finally, service connection may be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  The Board acknowledges that the provisions of 38 
C.F.R. § 3.310 were revised during the pendency of this case, 
and are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  The expressed purpose of 
this revision was to conform the regulation to the Court's 
holding in Allen v. Brown, 7 Vet. App. 439, 446 (1995), under 
which a veteran may be compensated for an increase in the 
severity of an otherwise nonservice-connected condition 
caused by aggravation from a service-connected condition. 

As discussed above, the veteran has not been service-
connected for a back disability.  In fact, he has no other 
service connected disabilities.  Service connection on a 
secondary basis must fail as a matter of law.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
relating the veteran's depression to his active military 
service or to a service-connected disability, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV. TDIU

In order to receive a total disability rating, a veteran must 
be service connected for some disability incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.340, 4.16.  As 
discussed above, the veteran's back disability and depression 
are not service connected.  The veteran has no other service 
connected disabilities.  Accordingly, a total disability 
rating is precluded as a matter of law.  Id.  The claim must 
be denied.



ORDER

The appeal to reopen a claim of service connection for a back 
disability is denied.

Entitlement to service connection for depression claimed as 
secondary to a service-connected back disability is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


